Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the Applicant did not submit new claims with the Remarks of 18 August 2022.
Response to Arguments
Applicant's arguments filed 18 August 2022 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues on pages 4-5 of the Remarks that Hall and Want do not disclose the features of determining a signal strength and a nearest proximity of the mobile interface device. The Examiner disagrees and directs the Applicant to the Want reference, specifically the cited portion of col 10 lines 34-44. Applicant argues Want does not disclose the position in three dimensions, but the claim limitation does not require three-dimensional position. Additionally, the current specification primarily discusses two dimensional arrays (fig 5B, [0068] & [0084]) and does not discuss determining the position in three-dimensions with regard to proximity, the specification does discuss distance range, but not explicitly in three-dimensions. As previously stated in the Non-Final, Want discloses at col. 10 lines 34-44 “It may be possible in other examples to identify a specific location of computing device 12 with respect to position information obtained from multiple position devices based on signal strength of each position information 26 received by computing device 12 (e.g., the strongest signal may be from the closest position device 24 to computing device 12). Alternatively, computing device 12 may determine the center point between all position devices 24 identified by the position information 26 obtained from multiple position devices 24 when computing device 12 remains stationary at one location with respect to array 22.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-112, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall US 2013/0309964 in view of Want US 8638190.

As per claim 1:	Hall discloses an automated method of activating a function in a mobile interface device using near field communication (NFC), the method comprising:
	receiving, by the mobile interface device, a sequence of at least two NFC transmissions from one or more transmitters, each transmitter having an associated identifier and each transmission being triggered by a separate spatial interaction between the mobile interface device and one of the one or more transmitters (Figs 6, 9A, Abstract, ¶¶ [0038]-[0040] the multiple NFC tags detect motion of one device over another NFC device, each tag is separate and together form an array, additionally one or  more coils can be present to detect complicated gestures, a sequence is interpreted as a complication gesture along more than one or the degrees of freedom [0040], see also [0043]-[0045], [0087]-[0091]);	determining, by the mobile interface device, at least one interaction characteristic for each spatial interaction, (¶¶ [0038]-[0045], [0080]-[0081])	determining, by the mobile interface device, whether the sequence of NFC transmissions meets matching criteria for one of a plurality of predetermined transmission sequences (Fig 7, [0080]-[0081] “The controller module 212 receives these signals and compares the indicated swipe motion to a listing of various stored swipe motions previously associated with pre-determined functions. The controller module 212 selects the pre-determined function associated with the matching swipe motion, as determined by the controller module 212. The controller module 212 can then initiate the selected pre-determined function associated with the indicated swipe motion.”); 	responsive to a determination that the sequence of at least two NFC transmissions meets matching criteria for one of the predetermined transmission sequences, determining a predetermined function associated with the one of the predetermined transmission sequences (Fig 7, [0080]-[0081]The controller module 212 receives these signals and compares the indicated swipe motion to a listing of various stored swipe motions previously associated with pre-determined functions. The controller module 212 selects the pre-determined function associated with the matching swipe motion, as determined by the controller module 212. The controller module 212 can then initiate the selected pre-determined function associated with the indicated swipe motion. Emphasis added); and	initiating, by the mobile interface device, the predetermined function ( [0081] The controller module 212 can then initiate the selected pre-determined function associated with the indicated swipe motion.).		wherein the action of determining whether the sequence meets matching criteria is carried out using the at least on interaction characteristic for each spatial interaction and associated NFC transmission (¶¶ [0038]-[0045], [0080]-[0081])	Hall fails to explicitly disclose but Want does disclose the at least one interaction characteristic including at least one transmission signal strength (col. 10 lines 34-40)	wherein the one or more interaction characteristics includes a nearest proximity of the mobile interface device to the one of the one or more NFC transmitters (col. 10 lines 34-44)	It would have been obvious to one of ordinary skill in the art at the time of invention to include signal strength as taught in Want in Hall since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are in in the art of NFC gesture detection and it would have been obvious to a person skilled in the art to combine the art of Hall and Want in order to improve the functionality of Hall. Additionally, determining signal strength is well-known and understood by those of skill in the art. 
As per claim 3:	Hall further discloses an automated method according to claim 2 wherein the matching criteria includes a sequence of spatial interactions with a single NFC transmitter, each spatial transaction having one or more interaction characteristics failing within a predetermined value range (¶¶ [0033], [0038] detects changes in the magnetic field, Fig 2A; [0030] accelerometer measures the rate of change, [0044] Other ones of these multiple inductive coupling elements can be used to detect motion of other NFC capable devices. Generally, magnetic fields from the NFC device 210, as well as other magnetic fields from other NFC capable devices, can induce various currents and/or voltages onto these other inductive coupling elements. Typically, magnitudes of these various currents and/or voltages are related to strengths of these magnetic fields. ).
As per claim 4:	Hall further discloses an automated method according to claim 3 wherein the one or more interaction characteristics includes a communication time interval over which the mobile interface device is within an NFC communication threshold (¶¶ [0046],[0068] “timer”).
	As per claim 5:	Hall fails to explicitly disclose but Want does further disclose an automated method according to claim 1 wherein the action of determining at least one interaction characteristic for each spatial interaction includes using the at least one transmission signal strength to determine the nearest proximity of the mobile interface device to the one of the one or more NFC transmitters (¶¶ [0033], [0038], Fig 2A).	It would have been obvious to one of ordinary skill in the art at the time of invention to include signal strength as taught in Want in Hall since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are in in the art of NFC gesture detection and it would have been obvious to a person skilled in the art to combine the art of Hall and Want in order to improve the functionality of Hall. Additionally, determining signal strength is well-known and understood by those of skill in the art.
As per claim 6:	Hall further discloses an automated method according to claim 3 wherein the one or more interaction characteristics includes at least one of the set consisting of duration of NFC transmission signal strength being above a predetermined level, duration of NFC transmission signal strength being within a predetermined range, and peak rate of change of NFC transmission signal strength (¶¶ [0033], [0038] detects changes in the magnetic field, Fig 2A; [0030] accelerometer measures the rate of change).	
As per claim 8:	Hall further discloses an automated method according to claim 2 wherein the matching criteria consists of a predetermined sequence of spatial interactions with a plurality of NFC transmitters ([0080]-[0081]The controller module 212 receives these signals and compares the indicated swipe motion to a listing of various stored swipe motions previously associated with pre-determined functions., [0048] The controller module 212 may compare this motion to various stored motions that are associated with various pre-determined functions or commands. The controller module 212 may select, and, optionally, execute the pre-determined functions or commands corresponding to the stored motion that matches the determined motion of the other NFC capable device.).
As per claim 9:	Hall further discloses an automated method according to claim 8 wherein each spatial transaction has one or more interaction characteristics falling within a predetermined value range (Figs 7-9, [0080]-[0081]The controller module 212 receives these signals and compares the indicated swipe motion to a listing of various stored swipe motions previously associated with pre-determined functions., [0048] The controller module 212 may compare this motion to various stored motions that are associated with various pre-determined functions or commands. The controller module 212 may select, and, optionally, execute the pre-determined functions or commands corresponding to the stored motion that matches the determined motion of the other NFC capable device.)).
As per claim 11:	Hall further discloses an automated method according to claim 1 wherein the predetermined function comprises instructions for at least one action of the set consisting of:	connecting to a web page using a web-browser on the transaction processing device ([0050] discloses the pre-determined functions are not limited and can be numerous such as video conferencing, activating play of a movie or station, enhanced security, [0112] transaction at the NFC capable device, “ the pre-determined function associated with the particular motion(s) or motion(s) and data is initiated”,,
	initiating a purchase transaction ([0112] transaction at the NFC capable device, [0050] discloses the pre-determined functions are not limited and can be numerous),
	initiating a merchandise or service order ([0112] transaction at the NFC capable device, “ the pre-determined function associated with the particular motion(s) or motion(s) and data is initiated”, [0050] discloses the pre-determined functions are not limited and can be numerous), and requesting information about a merchant service or product ([0050] discloses the pre-determined functions are not limited and can be numerous such as video conferencing, activating play of a movie or station, enhanced security).
As per claims 12, 16	Claims 12 and 16 are rejected under the rationale of claim 1, with special attention to: a data processor, a memory accessible by the data processor, the memory having stored therein instructions for executing any of a plurality of device functions, a user interface (Hall [0023] ‘processors’, ‘memory,)As per claims 15:	Claims 15 are rejected under the rationale of claim 3.As per claims 17 and 19:	Claims 17 and 19 are rejected under the rationale of claim 4.

As per claim 18:	Hall further discloses an NFC system according to claim 16 wherein the plurality of the NFC transmitting devices form a geometric pattern (Figs 3, 5, 6, 7, 9 at least form an array capable of detecting a pattern, see also [0050], [0096], [0104] ‘various patterns’; Examiner also notes the specification only mentions geometric pattern once in [0068] that describes the array in 2 and 3 dimensions, which is disclosed in every figured cited x, y, z axis and specifically for “added degrees of freedom for swiping dimensions”).As per claim 20:	Hall fails to explicitly disclose, but Want does disclose an NFC system according to claim 16 wherein the data processor of each user interface device is configured to determine, for each received transmission, a proximity to the NFC transmitting device from which the received transmission is received based on the signal strength (col. 10 lines 34-40).	It would have been obvious to one of ordinary skill in the art at the time of invention to include signal strength as taught in Want in Hall since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are in in the art of NFC gesture detection and it would have been obvious to a person skilled in the art to combine the art of Hall and Want in order to improve the functionality of Hall. Additionally, determining signal strength is well-known and understood by those of skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692